Title: General Orders, 17 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moores-House [West Point]Tuesday Augt 17th 1779.
          Parole Granada—  C. Signs Glasgow. Georgia.
        
        It is with Astonishment, the General week after week receives returns of men unfit for duty “For want of Arms” when there are many hundred stand now, and for a considerable time, have been, with the army for the purpose of supplies, and the mode of application already pointed out in general orders! Nothing, but a most surprising inattention and neglect can account for these deficiencies.
        If after this order any more men are returned “Unfit for duty for Want of Arms” the Adjutant General is to report to the Commander in Chief the regiment & company in which the deficiency happens.
        Notwithstanding the orders against bathing between the hours of eight and five, soldiers are continually in the water and many of them for hours together: The officers commanding brigades will therefore, during the hours above mentioned, post one or more Centinels at the places usually resorted to by their men for the purpose of prevention.
      